In an action to recover damages for personal injuries, the defendants appeal (1), as limited by their brief, from stated portions of an order of the Supreme Court, Nassau County (Becker, J.), dated September 26, 1994, which, inter alia, denied the branch of their motion which was to preclude the plaintiff from offering evidence at the time of trial, and (2) from an order of the same court, dated December 15, 1994, which denied their motion to strike the plaintiff’s note of issue and certificate of readiness.
Ordered that the order dated September 26, 1994, is affirmed insofar as appealed from, and the order dated December 15, 1994, is affirmed, with one bill of costs.
The court properly denied the branch of the defendants’ motion which was to preclude the plaintiff from offering evidence at the time of trial since the plaintiff’s supplemental bill of particulars adequately provides a general statement "of the acts or omissions constituting the negligence claimed” of each defendant (CPLR 3043 [a] [3]). Similarly, the plaintiffs second response to the defendants’ demand for expert information discloses "in reasonable detail the subject matter on which [the] expert is expected to testify” (CPLR 3101 [d] [1] [i]).
The court also properly denied the defendants’ motion to strike the plaintiffs note of issue and certificate of readiness since there were no outstanding discovery requests (cf., Friedman & Kaplan v Hoffman, 166 AD2d 188). Rosenblatt, J. P., Hart, Krausman and Goldstein, JJ., concur.